SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1431
CAF 14-00136
PRESENT: SCUDDER, P.J., CENTRA, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF DANA P. BROWN,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

VICKI L. HEUBUSCH, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR PETITIONER-APPELLANT.

WILLIAM D. BRODERICK, JR., ATTORNEY FOR THE CHILDREN, ELMA.


     Appeal from an order of the Family Court, Wyoming County (Michael
F. Griffith, J.), entered November 26, 2013 in a proceeding pursuant
to Family Court Act article 8. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to article 8 of the
Family Court Act, petitioner father appeals from an order that
dismissed his petition for lack of jurisdiction. We affirm. The
father concedes that respondent mother moved with the children to
Florida more than six months before the filing of the petition, and
there is no evidence that they ever returned to New York. The record
establishes that the children no longer “have a significant
connection” with New York and that “substantial evidence is no longer
available in this [S]tate concerning the child[ren]’s care,
protection, training, and personal relationships” (Domestic Relations
Law § 76-a [1] [a]), and the father failed to submit any evidence to
the contrary. We therefore conclude that Family Court properly
dismissed the petition for lack of jurisdiction (see Matter of Maida v
Capraro, 86 AD3d 924, 924; Matter of Zippo v Zippo, 41 AD3d 915, 916).

     We have considered the father’s remaining contention and conclude
that it is without merit.




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court